     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 1 of 14   1


 1                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
 2     - - - - - - - - - - - - - - - x
       SHONICE G. GARNETT, et al.,
 3                                        CA No: 1:17-cv-01757-CRC
                     Plaintiffs,
 4                                       Washington, D.C.
                                         Monday, February 11, 2019
 5     vs.                               10:07 a.m.

 6     LAURA ZEILINGER,

 7                   Defendant.
       - - - - - - - - - - - - - - - x
 8     ____________________________________________________________

 9                  TRANSCRIPT OF TELEPHONE CONFERENCE
              HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
10                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
11     APPEARANCES:
       For the Plaintiffs:      EMILY GOLDMAN, ESQ.
12                              SUSAN MUSSER, ESQ.
                                LANCE MURASHIGE, ESQ.
13                              KATHERINE DEABLER, ESQ.
                                HOGAN LOVELLS US LLP
14                              555 Thirteenth Street, NW
                                Washington, DC 20004
15                              (202) 637-5457

16                                   JENNIFER F. MEZEY, ESQ.
                                     LEGAL AID SOCIETY OF D.C.
17                                   1331 H Street, NW, Suite 350
                                     Washington, DC 20005
18                                   (202) 661-5947
                                     jmezey@legalaiddc.org
19
                                     TRAVIS ENGLAND, ESQ.
20                                   NATIONAL CENTER FOR LAW AND
                                     ECONOMIC JUSTICE
21                                   275 Seventh Avenue, Suite 1506
                                     New York, NY 10001-6860
22                                   212-633-6967
                                     england@nclej.org
23
       (CONTINUED ON NEXT PAGE)
24
       Proceedings recorded by mechanical stenography; transcript
25     produced by computer-aided transcription
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 2 of 14   2


 1     APPEARANCES (CONTINUED):

 2     For the Defendant:            CONRAD Z. RISHER, ESQ.
                                     GREGORY CUMMING, ESQ.
 3                                   MATEYA KELLEY, ESQ.
                                     OFFICE OF THE ATTORNEY GENERAL FOR
 4                                   THE DISTRICT OF COLUMBIA
                                     441 4th Street, NW, Suite 630 South
 5                                   Washington, DC 20001
                                     (202) 442-9887
 6                                   conrad.risher@usdoj.gov

 7     Court Reporter:                   Lisa A. Moreira, RDR, CRR
                                         Official Court Reporter
 8                                       U.S. Courthouse, Room 6718
                                         333 Constitution Avenue, NW
 9                                       Washington, DC 20001
                                         202-354-3187
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 3 of 14         3


 1                            P R O C E E D I N G S

 2                 THE COURT:    Good morning.    This is Judge Cooper.

 3                 MR. RISHER:    Good morning, Your Honor.      This is

 4     Conrad Risher on behalf of the District, joined by my

 5     colleagues Greg Cumming and Mateya Kelley.

 6                 MS. GOLDMAN:    Good morning, Your Honor.      This is

 7     Emily Goldman on behalf of plaintiffs joined by several of

 8     my colleagues in various offices:        Susan Musser, Lance

 9     Murashige, Travis England, Katie Deabler, and Jennifer

10     Mezey.

11                 THE COURT:    All right.    Apologies for the delay.

12     The Court has opened two hours late this morning so I am

13     without a courtroom deputy, but we are ready to go.             The

14     court reporter is here.

15                 I've read the joint proposed or the joint

16     statement of the dispute at issue.

17                 Mr. Risher, why don't you start.       As I read it,

18     this is essentially a dispute about the timing of the

19     District's production.      The plaintiffs filed their first

20     request for production on November 15th.         There was a

21     production in response on February 1st, and you are

22     proposing that the remainder of the production come April

23     4th.

24                 And I guess the first question is, why did it take

25     so long between the first request for production and the
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 4 of 14           4


 1     February 1st production, and why do you need another two-

 2     plus months to complete it?

 3                 MR. RISHER:    Certainly, Your Honor.      So the first

 4     month after plaintiffs filed, the District's been going

 5     through and completing its responses and objections.            There

 6     was then time taken up meeting and conferring with

 7     plaintiffs to address those objections and to determine how

 8     production should be completed, and then the District made

 9     its first production less than two weeks following the end

10     of the meeting and conferring.

11                 And the District has not taken the position that

12     it need until April; merely that it will ensure that

13     substantial production is complete leaving plaintiffs with

14     sufficient time to schedule any depositions that they might

15     require within the discovery period set forth by the Court.

16                 THE COURT:    And are you prepared to make interim

17     productions between now and the first week of April?

18                 MR. RISHER:    Absolutely, Your Honor.      That is very

19     much the District's intention.

20                 THE COURT:    All right.    Ms. Goldman, why isn't

21     that good enough, particularly if you can sit down with the

22     District and identify the documents that are of highest

23     priority and get those in the first interim productions?

24                 MS. GOLDMAN:    Sure.   Thank you, Your Honor.

25                 I think the issue with that is that we've already
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 5 of 14              5


 1     extended the discovery deadline, and we've before needed to

 2     get the Court involved in order to get a date on the

 3     calendar for the 30(b)(6).        We've had meet-and-confers in

 4     which we did nail down priorities; for instance, in the last

 5     meet-and-confer I believe my colleague told the District

 6     that they just wanted one example of every kind of report

 7     that is produced about timeliness data.

 8                 So, I mean, we can -- I can list off priorities

 9     now, and we do have them, but I think there's a concern that

10     the District will continue to delay with meet-and-confers

11     without a date certain by which things need to be produced.

12                 THE COURT:    Okay.    Let's assume that the final

13     date certain ordered for production is April 4th with two

14     interim productions prior to that based on input from you

15     folks as to what you're most interested in.         Does that give

16     you enough time to complete depositions by the May 4th

17     discovery cutoff?

18                 How many depositions do you plan to take?           Have

19     you already completed the 30(b)(6), and why wouldn't 30 days

20     be enough to fit in everything you need by the May 4th

21     cutoff?

22                 MS. GOLDMAN:    Sure.

23                 MS. MUSSER:    Your Honor, this is Susan Musser.           I

24     think that what this would hinge on is when those interim

25     productions are.     I think we haven't had an opportunity to
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 6 of 14        6


 1     schedule the 30(b)(6) in part because of the delay in

 2     production, nor have we had an opportunity to develop a set

 3     discovery plan because our understanding was in the

 4     production we don't know who to depose.         So it's a bit of a

 5     chicken-and-egg issue, which is why we felt the need to

 6     schedule -- to ask for Your Honor's assistance so that we

 7     could create some certainty which we can use to further

 8     develop our timeline.

 9                 So I think that --

10                 THE COURT:    Let me cut you off.     Did the District

11     identify employees with relevant information in their

12     initial disclosures?

13                 MS. MUSSER:    No, Your Honor; and we did, in fact,

14     ask for custodians, and we've not received that information.

15     The first production came from their central repository, but

16     we don't know what custodians they're continuing to draw

17     from.

18                 THE COURT:    Okay.   You know, one of the

19     difficulties for me here is I have no sense of the volume of

20     documents that are involved.       I see that there were 51

21     separate, you know, items or categories of documents being

22     requested, but I don't know the extent of, you know, where

23     those documents are located, how many custodians are

24     involved, and how long it takes the District to marshal an

25     effort to respond to that sort of request, so I'm kind of
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 7 of 14       7


 1     shooting in the dark here.

 2                 MS. MUSSER:    And unfortunately so are we, Your

 3     Honor.

 4                 THE COURT:    Mr. Risher, can you address that.

 5     You've not raised any sort of burdensomeness objections or

 6     relevance objections or technical issues.         Am I to assume

 7     that all of these documents are within, you know, sort of

 8     ready access?

 9                 How many are we dealing with, and what's the cause

10     of the delay?     Is it technical?     Is it resource?    Is it

11     failure to be able to negotiate a sufficient narrowing of

12     the issues?     What's taking so long?

13                 MR. RISHER:    Your Honor, the District -- I'm

14     not certain that the District would agree that there has

15     been a delay.     To answer a few -- to answer the questions

16     you have asked, the parties agreed back in December to waive

17     initial disclosures, and that's why the District didn't

18     include any -- identify any people there.         Plaintiffs have

19     not served any interrogatories requesting the names of

20     individuals.

21                 THE COURT:    Okay.

22                 MR. RISHER:    The District's production has

23     involved a very extensive search.        A single individual from

24     the Department of Human Services represented to the District

25     just last week that she had looked through tens of thousands
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 8 of 14    8


 1     of documents on her own to determine what might be

 2     responsive and produced those to the District, and also the

 3     Attorney General has, in its review, had to review and mark

 4     as nonresponsive many documents that our clients have

 5     provided to us.

 6                  As far as the total number of documents, I think

 7     the last time I checked there were something like 14,000

 8     that had been uploaded to our system that we have been

 9     reviewing.    And, again, many of these proved to be

10     nonresponsive but were provided by our clients in an effort

11     to be as comprehensive as possible.

12                  So the District's efforts have, in part, saved

13     plaintiffs the burden of having to look through extensive

14     documents that are not responsive, not relevant to this

15     action.    And I guess I should also note, counsel for the

16     plaintiff says that they have extended the discovery

17     deadline, and of course the actual discovery period has not

18     changed.

19                  What's changed is that at their request the

20     District consented to providing plaintiffs the opportunity

21     to ask -- to serve additional discovery through March 4th,

22     which means that, according to the obligation the District

23     has placed on itself, it would have only a month to respond

24     to requests it has not even received at this time.

25                  THE COURT:   Got it.   But the fact remains or at
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 9 of 14           9


 1     least the plaintiffs have represented that there have only

 2     been 700 or so documents actually produced thus far.            Is

 3     that fair?

 4                  MS. MUSSER:   Your Honor, I think it was 176

 5     documents.

 6                  THE COURT:    176 documents.

 7                  So your point, Mr. Risher, is that they're just in

 8     the pipeline?

 9                  MR. RISHER:   That is correct, Your Honor.         There

10     are, as Your Honor had noted, a number of -- a large number

11     of requests, and it has been burdensome on the District to

12     search through all of the many documents that might be

13     responsive to any of these.

14                  There obviously were some additional delays caused

15     by the federal shutdown, which had a direct impact on the

16     work of the Department of Human Services, including the

17     individuals who were working on reviewing documents.

18                  So certainly there is some burden involved in the

19     nature of the request that plaintiffs have served, but the

20     District is working on those, has made a production, and

21     plans to continue to make rolling production to satisfy the

22     demands.

23                  THE COURT:    All right.   Well, frankly, I don't

24     have enough information to determine who's in the right and

25     who's in the wrong with respect to any delay that has taken
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 10 of 14    10


 1      place in discovery.     I take the District at its word that it

 2      is, in good faith, responding to the requests.

 3                  I'll order two interim productions -- the first on

 4      February 28th; the second one on March 15th -- and then a

 5      final production on April 4th in response to any currently

 6      outstanding requests for production.        And unless I get a

 7      motion from the District on -- you know, for a protective

 8      order, I will assume that those are all requests for

 9      relevant documents.

10                  And I would encourage the plaintiffs to identify

11      to the District the documents or categories of documents

12      that it is most interested in for prioritization.

13                  I know that there's -- you know, there was, at the

14      preliminary injunction stage and will be in the merits

15      stage, a 30(b)(6) deposition.       You know, I'm sort of talking

16      off the top of my head, but, you know, if the underlying

17      issue is how the database is being used and operates to

18      report the timeliness data and the reasons for delays in

19      timely processing of applications, that strikes me as a --

20      topics that a 30(b)(6) would be able to testify to in a

21      deposition without having to reach too far down into the,

22      you know, bowels of the agency for clerks and database

23      administrators and people like that.

24                  I could be wrong, but this strikes me as more of

25      a, you know, technical and fact-specific deposition inquiry
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 11 of 14     11


 1      as opposed to -- that a 30(b)(6) could get up to speed to

 2      testify to.

 3                  Is that not the case, Ms. Goldman?

 4                  MS. GOLDMAN:    Your Honor, we certainly want to

 5      begin with a 30(b)(6), and as I think I mentioned before,

 6      we've had to reschedule because we just -- without

 7      substantial documents, we are not --

 8                  THE COURT:   Right.    Without --

 9                  MS. GOLDMAN:    We need some more information before

10      doing it, but --

11                  THE COURT:   Sure.    Sure.   But without knowing

12      individuals, what other category of agency employee would

13      you envision having to depose in addition to a 30(b)(6)

14      witness?

15                  MS. GOLDMAN:    Your Honor, part of that depends on

16      the amount of information that the 30(b)(6) deponent has, so

17      we might need people with more technical knowledge about the

18      databases, people who worked the different pieces of the

19      pipeline that get an application to, you know -- from

20      submission to actually being reported out.

21                  I think the District has represented that the

22      defendant, Ms. Zeilinger, will be their 30(b)(6) deponent,

23      and so it's a little difficult for us to say ahead of time

24      exactly how much of the specific information she will be

25      able to speak to.
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 12 of 14        12


 1                  THE COURT:    Okay.    Well, she will obviously be

 2      under an obligation to be up to speed on the topics, the

 3      reasonable topics that you designate, right?

 4                  MS. GOLDMAN:    Yes.

 5                  THE COURT:    Okay.

 6                  MS. GOLDMAN:    I think one of the issues is that

 7      what gets input into the database and what kind of queries

 8      are run to do the reports are very important to determining

 9      the accuracy of the reports, and so that's why we might need

10      someone who has more technical expertise.         But, again, it's

11      a little bit difficult to say before the deposition happens.

12                  THE COURT:    That's fair enough.     It just -- it

13      doesn't sound like ten people to me, right?         And if the

14      argument is we only have 30 days to conduct depositions

15      after the document production is complete, then if there are

16      only, you know, one, two, three, four depositions during

17      that period, that seems to me to be a fairly, you know,

18      reasonable amount of time to complete those.         All right?

19                  MS. MUSSER:    All right, Your Honor.     This is Susan

20      Musser again.    You know, I think, as my colleague just said,

21      you know, we're anticipating a little bit higher and not

22      just necessarily one or two.       I think we're anticipating

23      closer to that ten number.

24                  That being said, you know, I do think it's going

25      to be dependent on both the production as to who can speak
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 13 of 14        13


 1      to certain documents in the production that's going to weigh

 2      in as to who we have to depose as well as, as my colleague

 3      mentioned, what comes out of the 30(b)(6).

 4                  THE COURT:    Okay.

 5                  MS. MUSSER:    And also there are some additional

 6      issues as far as the notice and whatnot that we're going to

 7      need to talk about; as well there might be a need to talk to

 8      someone who actually has more boots on the ground --

 9                  THE COURT:    Understood.   Understood.    And I'm not

10      prejudging the issue.      I'm just trying to get a feel of, you

11      know, what these depositions are going to look like.

12                  MS. MUSSER:    Thank you, Your Honor.

13                  THE COURT:    All right.    Anything else?

14                  MS. GOLDMAN:    Thank you very much.

15                  MS. MUSSER:    Thank you, Your Honor.

16                  THE COURT:    Have a good day.

17                  MR. RISHER:    Thank you, Your Honor.

18                      (Whereupon the hearing was

19                       concluded at 10:24 a.m.)

20

21

22

23

24

25
     Case 1:17-cv-01757-CRC Document 103 Filed 03/07/19 Page 14 of 14    14


 1                   CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                       I, LISA A. MOREIRA, RDR, CRR, do hereby

 4      certify that the above and foregoing constitutes a true and

 5      accurate transcript of my stenographic notes and is a full,

 6      true and complete transcript of the proceedings to the best

 7      of my ability.

 8           Dated this 27th day of February, 2019.

 9

10
                                          /s/Lisa A. Moreira, RDR, CRR
11                                        Official Court Reporter
                                          United States Courthouse
12                                        Room 6718
                                          333 Constitution Avenue, NW
13                                        Washington, DC 20001

14

15

16

17

18

19

20

21

22

23

24

25
